kbr                      .
KAUFMAN BORGEEST & RYAN LLP                           TEL: 212.980.9600
                                                                            120 BROADWAY, NEW YORI<, NY 1027'1
                                                                          FAX: 212.980.9291 WWVV.l<BRLAWCOM




 December 16, 2019
                                                                                                CARA A. O'SULLIVAN
                                                                                                DIRECT: 646.367.6718
                                                                                          COSULLIVAN@KBRLAW.COM


 VIA ECF

 Honorable Ronnie Abrams, USDJ
 United States District Court, Southern District of New York
 Thurgood Marshall United States Courthouse
 Room 2203                                                                         US_DC-SDNY
 40 Foley Square
 New York, NY 10007

 Re:        Woodard v. Reliance Worldwide Corporation
                                                                                I  DOCUMENT
                                                                                : ELECTRO~ICALLY FILED
                                                                                / DOC#:
            Civil Action No.:   18-CV-9058 (RA)                                            ll_.E_D_:-;;(d"==.-t-:-//-7-rl(:--4-
                                                                                .! ll U E f-.
            KBR File No.:       1028.138
                                                                                1.:::_ - - - - - - · · - - · - - - -   _ _ _ _,   - ...   ~.J'



 Dear Judge Abrams:

 As Your Honor is aware, this firm represents the Defendant in the above-referenced matter.

I write this letter, jointly with plaintiff, to request an adjournment of the deadline for the parties to
provide the joint pretrial order and additional submissions required by Rule 6 of the Court's
Individual Rules and Practices from December 30, 2019 (30 days from the close of discovery) to
January 24, 2020. The parties request this additional time as they have been discussing the
potential for resolution of this matter, vacation time away from the office due to the holidays and
as a post-discovery conference is scheduled before the Court on January 3, 2020 where issues
may arise that are necessary to the Court-ordered submissions.

Thank you for your attention to this matter.

 Respectfully submitted,
                                                                 Application granted.
KAUFMAN BORGEEST & RYAN LLP

                    ',         (
                 ,, , ;,,, .,, C/.'
                                                                 so ORDERED.              I
Cara A O'Sullivan
                                                                                         /'-.
                                                                                Hon. Ronnie Abrams
cc:         Gary E. Roth, Esq.                                                  12/17/2019




r✓ F.W   YORI<                        f\JEVV JERSEY               CONNECTICUT                             CALIFORNIA
                                                                                                                   6113118
